Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2, 5-15 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (8055388) in view of Sakai (US-Pub 2015/0292511) and Sawaguchi (8703311).
Regarding claims 1 and 2, Mann discloses an air start unit (fig 1, 10) for starting and servicing jet engines of aircraft and other flying machines, the air start unit comprising: at least one compressor (508, fig 5) configured to produce compressed air; a voltage supply (20, fig 13) to supply electrical power; wherein the at least one compressor is driven by at least one electric motor (506, fig 5); and wherein the electrical energy for the at least one electric motor is three-phase electricity (col 8, lines 24-30), wherein a voltage converter (20, fig 13) is provided in the air start unit that converts a high voltage to a low voltage (the original voltage coming in is 460 volts (col 8, lines 24-30) and the module converts it to 115V or 270V), wherein the low voltage is a direct voltage or an alternating voltage (fig 13, module 20 has both AC and DC power).
Mann does not disclose wherein the electrical energy for operating the electric motor is supplied from at least one high voltage battery, wherein the electrical energy is converted into three-phase electricity for the electric motor by at least one inverter, wherein a low voltage battery is provided in the air start unit and is connected downstream of the voltage converter and upstream of a voltage supply.
 Sakai teaches an electric motor (50, fig 1) driving a compressor (60, fig 1), wherein the electrical energy for operating the electric motor is supplied from at least one high voltage battery (10, fig 1), wherein the electrical energy is converted into three-phase electricity (par. 0032) for the electric motor by at least one inverter (40, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air start unit power source disclosed by Mann by having the air start unit powered by a high voltage battery with an inverter to convert the energy into three phase electricity based on the teachings of Sakai. One of ordinary skill in the art would recognize that this would negate the need for the air start unit to rely on a fossil fuel generator which can break down and requires access to fuel and parts that may be hard to acquire in remote airfields.
Sawaguchi teaches a power system wherein a low voltage battery (9, fig 1) is provided in the power unit and is connected downstream of the voltage converter (8, fig 1) and upstream of a voltage supply (10, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air start unit low power supply disclosed by Mann by having the power supply have a low power battery disposed between the voltage converter and the voltage supply based on the teachings of Sawaguchi. Doing so would allow for operation of the low power system even if the high-power system power supply is interrupted (col 7, lines 1-15), as suggested by Sawaguchi.

Regarding claim 5, Mann discloses wherein the voltage supply draws electrical energy from the voltage converter (col 8, lines 15-23, power is converted via a converter in the conversion module and is then fed to a voltage supply).

Regarding claim 7, Mann discloses wherein the at least one compressor comprises an air inlet (air comes in through 501, fig 5) and at least one air outlet (26, fig 5).

Regarding claim 14, Mann discloses wherein a mounting panel is provided on which the air start unit is constructed (the cart 10 has a floor panel that connects it to the wheels 18 and 19. Since the entire structure is built upon this support base that would make it a mounting panel that it’s connected to).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as modified by Sakai and Sawaguchi as applied to claim 1 above, and further in view of  Rockenfeller (9071078).
Regarding claim 6, Mann as modified by Sakai and Sawaguchi does not disclose wherein a charging controller is provided in the air start unit that controls the charging process for the high voltage battery.
Rockenfeller teaches a battery powered compressor module (200, fig 2) wherein a charging controller (280, fig 2) is provided that controls the charging process for the battery (col 5, lines 15-25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high voltage battery module disclosed by Mann as modified by Sakai and Sawaguchi  by having a charge controller control the charging of the high voltage battery based on the teachings of Rockenfeller. Doing so would prevent damage to the battery during charging (col 5, lines 20-25), as suggested by Rockenfeller.

Regarding claim 15, Mann, when modified by Sakai and Sawaguchi  discloses wherein the at least one compressor (508, fig 5), the at least one electric motor (506, fig 5), the at least one inverter (the inverter of Sakai would be on the cart when combined), the at least one high voltage battery (when combined with Sakai the high voltage battery would be on the cart of Mann), an air conditioning system (400, fig 2), an oil module (part of the air conditioning system 400, fig 2), a voltage converter (20, fig 2), a low voltage battery (col 23, lines 1-4), and the voltage supply (voltage supply is drawn from voltage converter 20, fig 2) are mounted in the air start unit in modular form and thereby replaceable and configurable to be customer specific (col 6, lines 25-30, all the parts on the air start unit of Mann are modular and designed to be replaced and interchangeable to suit the client’s needs).
Mann as modified by Sakai and Sawaguchi does not disclose wherein a charging controller is provided in the air start unit.
Rockenfeller teaches a battery powered compressor module (200, fig 2) with a charging controller module (280, fig 2) which would become mounted to the air start unit when combined with Mann as modified by Sakai.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high voltage battery module disclosed by Mann as modified by Sakai and Sawaguchi by having a charge controller control the charging of the high voltage battery based on the teachings of Rockenfeller. Doing so would prevent damage to the battery during charging (col 5, lines 20-25), as suggested by Rockenfeller.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mann as modified by Sakai and Sawaguchi as applied to claim 2 above, and further in view of Leadingham (7461516).
Regarding claim 8, Mann discloses wherein an air conditioning system (400, fig 4) is provided in the air start unit that heats and cools the electric motor and the at least one compressor (fan 414 pulls air into the body of the air start unit that flows throughout the air compressor section. In addition, since the doors 404 and 408 (fig 4) can be either opened or closed, depending on whether they are opened or closed will change the temperature of the air entering the air start module and therefore will change whether or not the motor is being heated or cooled).
Mann as modified by Sakai and Sawaguchi does not disclose wherein the air conditioning module heats and cools the at least one inverter and the at least one high voltage battery.
Leadingham teaches having an air start unit wherein every module can be exposed to air blown by the AC system (34, fig 2, there is just support structure between most of the modules rather than full walls to allow for free airflow throughout the entire system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocked off modules of Mann as modified by Sakai and Sawaguchi by having the modules be constructed so as to allow air to pass between them based on the teachings of Leadingham. One of ordinary skill in the art would recognize this would allow for the condenser fan of the air conditioning unit to passively control the temperature of the entire start unit as opposed to just a single module.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mann as modified by Sakai and Sawaguchi as applied to claim 1 above, and further in view of Mistry (9677551).
Regarding claim 9, Mann further discloses an oil module (700, fig 13).
Mann as modified by Sakai and Sawaguchi does not disclose providing the oil supply for elements of the air start unit that require lubrication, including the at least one compressor and the at least one electric motor.
Mistry teaches an oil module (11, fig 2) which provides oil supply for elements that require lubrication, including compressors or electric motors (col 6, lines 64 - col 7, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oil module disclosed by Mann as modified by Sakai and Sawaguchi by using the oil module to lubricate the at least one compressor and the at least one electric motor of the air start unit based on the teachings of Mistry. Doing so would increase the durability of the system (col 1, lines 15-20), as suggested by Mistry.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as modified by Sakai and Sawaguchi as applied to claim 1 above, and further in view of Edsinger (US-Pub 2002/0182063).
Regarding claim 10, Mann as modified by Sakai and Sawaguchi does not disclose wherein the at least one compressor is driven by the at least one electric motor by a belt drive.
Edsinger teaches at least one compressor (12, fig 2) that is driven by at least one electric motor (par. 0032, the motor is connected by drive pulley 42, fig 2) by a belt drive (32, 40, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressor drive system disclosed by Mann as modified by Sakai and Sawaguchi by having the at least one compressor be driven by a belt drive based on the teachings of Edsinger. Doing so would reduce the noise produced by the drive system (par. 0018), as suggested by Edsinger.

Regarding claim 11, Mann discloses using a blower (508, fig 5) as the at least one compressor.
Mann as modified by Sakai and Sawaguchi does not disclose using a radial compressor.
Edsinger teaches using a centrifugal blower (0003) as a compressor, a centrifugal compressor is another name for a radial compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one blower disclosed by Mann as modified by Sakai and Sawaguchi by having the compressor be a radial compressor based on the teachings of Edsinger. Radial compressors are the simplest form of compressor and one of ordinary skill in the art would recognize a radial compressor to be easier to build and maintain than another type of compressor.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mann as modified by Sakai and Sawaguchi as applied to claim 1 above, and further in view of Pyke (8167584).
Regarding claim 12, Mann as modified by Sakai and Sawaguchi does not disclose wherein the at least one compressor includes at least two compressors that are used to produce the compressed air in multiple stages.
Pyke teaches a compressor wherein at least two compressors are used that produce the compressed air in multiple stages (col 2, lines 40-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single stage compressor disclosed by Mann as modified by Sakai and Sawaguchi by having the compressor comprise multiple stages based on the teachings of Pyke. A two-stage compressor can compress the same amount of air for far less energy than a single stage compressor can and thus using a two-stage compressor would result in lower energy requirements than a single stage.

Regarding claim 13, Mann discloses wherein a housing (walls of cart 14, fig 1) is disposed around the air start unit.
Mann as modified by Sakai and Sawaguchi does not disclose wherein the housing is disposed around the air start unit, the housing being equipped with sound insulation.
Pyke teaches a modular compressor unit (10, fig 3) wherein the housing (outer walls of compressor unit 10) that is disposed around the compressor is equipped with sound insulation (col 3, lines 14-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air start unit housing disclosed by Mann as modified by Sakai and Sawaguchi by having the air start unit equipped with sound insulation based on the teachings of Pyke. Doing so would reduce the noise experienced by the operator which would increase safety and ease of operation.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Applicant arguments that Mann discloses a ground support system for an aircraft on the ground and not an air start unit has been fully considered and is not persuasive. Applicant argues that the ground support system of Mann is not an air start system and is not suitable because necessary power cannot be applied. This argument is not persuasive because the support cart of Mann uses the same power as applicant’s invention and supplies air to the aircraft using said same power, therefore the ground support cart would be capable of supplying the necessary power and air as required by the applicant’s invention. Applicant appears to argue that the ground support system of Mann is not an air starter because it is a separate system from the aircraft. This argument is not persuasive, because one of ordinary skill in the art would recognize that there are both onboard as well as external starters for aircraft gas turbine engines, and furthermore, there is no claim limitation saying whether the air starter is onboard or external.
Applicant’s arguments with respect to claim 1 that Mann does not disclose a low voltage battery disposed downstream of the voltage converter and upstream of the voltage supply have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741   

/ALAIN CHAU/Primary Examiner, Art Unit 3741